Title: To James Madison from John Armstrong, 6 June 1809
From: Armstrong, John
To: Madison, James


Private.
Dear Sir,
Paris 6 June 1809
The journals of yesterday gave us your proclamation announcing an arrangement with the British Minister at Washington. Those of to-day give us M. Canning’s disavowal of that minister’s conduct, and would make us believe that M. Erskine had gone in the very face of his instructions. There is nothing astonishing in all this. It is a true specimen of modern diplomacy. New hopes from Austria—from Spain, and from Massachusetts, have produced new views. The system must be accomodated to these and instead of a real and unqualified revocation of the obnoxious orders, a substitute is to be found which, as Lord Liverpool declared in Parliament, should yield nothing of the principles of its predecessor, and possess more both of strength and Activity. This substitute is the alledged Arrangement of which I have spoken in my letter of the 26th. of May to M. Champagny, and is said to have been sent to America by the Pacific. Understanding it perhaps very imperfectly, and knowing nothing of it but through the medium of News-papers we may be wrong in the estimates we form of it, but to us it appears to present a system to which our country cannot give it’s Assent. To what does it amount? Simply to this—that if you will give up the whole of your policy with regard to G. B. she will give up a part of her’s, with regard to you; if you will throw open to her the benefits of your markets, and permit her to shut against you those of France, Holland and Italy, she will permit you to trade with certain specified countries, without demanding from you either tax or tribute. If such be the substance of her propositions, they are without a parralel for insolence. Nor are they more insolent than deceptious, for the moment you make this agreement, you will find yourselves shut out of Denmark, Sweden and Russia—lower Italy and Germany. What then will remain of this promised trade?—that to Spain and Portugal. And can it be doubted but that these countries will share the fate of Austria—that if she falls, they fall? This is clear to demonstration—and who believes that she can withstand both France & Russia? The latter has now taken her part in the quarrel, and her weight must decide it. We shall then be banished, like G. B. herself, from the trade of the Continent altogether, and for this sacrafice, we shall have gained from her a noble exemption from tribute! At this very moment, two of your ships have arrived at Tonninghen. They ask permission to bring their cargoes to Hamburg—this permission is refused and a reference made to the Emperor with regard to the course of eventual proceeding both as to ships & cargoes! A third ship has arrived at Amsterdam and will no doubt be subjected to the same tribunal. Four others have reached Naples and are immediately put in arrest. I offer these facts as illustrations of the opinions I have given you above, and as proofs that the Continent will not assent to the B. doctrine of blockade under any form. Are we then prepared to subscribe to it? We are told that M. P. has got all he asked, excepting that Holland will have three months exemption from blockade, instead of one without limitation of time. But what would have been the effect of an exemption in the latter form? Will france allow your trade with Holland, while her own ports are shut up by a British proclamation? Or does M. P. beleive, that Holland is a free agent & can do as she pleases? And what will be the effect of the actual exemption? To ensnare your vessels into capture & confiscation and your Country into a war with France exclusively. That this could not have been M. P.’s view, I hope and beleive, but that it is that of M. Canning I have no doubt, and one, more hostile to us cannot be imagined. Firmly as I beleive that a war with both the great belligerents will be the only sure and safe road to eventual prosperity, a war with either, exclusively of the other, would in my opinion lead to consequences the most unfortunate, and this from causes to be found at home. Were we fairly committed as parties to the war, and on the side of G. B—perhaps her only ally—what would be the course of her conduct towards us? Could we trust to her generosity, her justice, or good faith? If she has political heart-burnings of an ancient, or commercial jealousies of a modern date, will she not seize the moment of our depression & dependance, to gratify these? That she will not attempt to renew her project of subjugation, I beleive, but will she not sow dissentions among us? Will she not awaken strife between individuals and between states? Will she not, in a word, attempt to break down your prosperity, by breaking up your Union? And have we not seen the prolouge to this tragedy already? Such is the political coup d’œil, that this connexion offers, & is the Commercial view better? Supposing the best, that she lets you in as carriers, in common with her own subjects, of her colonial produce—Whither will you carry it? To G. B. alone, and that not for sale, but merely for deposit and exportation—in other words—for smuggling! This is the honorable traffic in which M. Rose would engage you and which he thinks offers a temptation, which you cannot resist. No man in his senses will make two experiments of this commerce. But what, in the mean time, becomes of our own produce? Will her Islands take more of the flour, beef, pork and fish of the Northern & middle states, than they will want for their own consumption, and what becomes of the surplusage, particularly of the last article? Will it be better with the staples of the South? That they will not buy your cotton, rice & tobacco out of meer friendship, need not be proved; and that their demand of these articles will be much diminished in amount, if the markets of the Continent remain shut against them, is equally evident. The meer consumption of G. B. herself would then become both the motive and the Measure of your industry. In every view therefore this connexion would in my opinion be injurious. But I will say no more on this subject. I have already got beyond my limits, and, what would be much worse, perhaps beyond my depth.
I can add nothing satisfactory on the state of our business here; on the other hand, you will see, that new incidents have arisen, which tend to make things worse. Of these, the silence of M. Champagny since the 12 of May is the most extraordinary, and not to be explained but on the supposition, that he has been ordered to make no answer. This Minister is not himself illdisposed, and his manners as a Gentleman and duties as a public functionary, equally dictated an acknowlegment of the receit of my letters of latter date than that of the 2d. of May. Not a line however has been received from him since he left Munich. It is true, that suggestions have been made by Subordinate & unauthorised agents—that the Min. had not yet conversed with the Emp. on the subject of my notes, & that untill he had done so, reply would have been useless. But if this were the fact, why not say so himself? Why leave it to men, Who having no public authority to speak, can only be listened to as private individuals? One of these, to whom I put the question expresly (whether M. Champagny had or had not instructed him to hold this language?) candidly acknowledged, that he had not—the circumstance of the Ministers Silence, has therefore a bad aspect, and combined with others of character by no means equivocal, leave me no hesitation with regard to the correctness of the conclusion I have stated above, Viz: that it is a consequence of Orders which have been given to him.
11 June 1809.
It is now fourteen days since the Syren arrived. Not bringing with her a bill of health, she has been put under Quarantine. The usual time of this probation is ten days. Unless therefore, it has been prolonged on this occasion, M. G. ought to have been here yesterday.
The Merinos cannot be sent to M. L. The Prince la Reuss and M. Marbois both applied to the Min. of the interior Who assured them, that a permission for their exportation could not be granted. The devastations committed in this case, during the present War in Spain, has lead the Emperor to reinforce his policy against their exportation from France.
I cannot close this letter without informing you, that having been caught in the storm, I will see it out; but that let it terminate in sunshine or hurricane, I hope that you will equally authorise my return to the U. S—and that in the latter case, the means of doing so may be furnished for me. I am Sir, with the greatest respect & attachment, Your most Obedient & very humble Servant
John Armstrong.
